DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-10 are pending in this application.
Claims 6-10 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07 March 2022.

Claims 1-5 are examined.


Withdrawn Rejections
The rejection of claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Mookerjee is withdrawn in view of Applicant’s amendment to independent claim 1 limiting the active ingredient to “consisting of a compound of formula (I)…wherein the content of the compound of formula (I) is 200 mg/L or greater”.

The rejection of claims 1-5 under 35 U.S.C. 103 as being unpatentable over Mookerjee is withdrawn in view of Applicant’s amendment to independent claim 5 limiting the active ingredients to “consisting of 200mg/L or greater of a compound of formula (I) and from 10 to 500 mg/L of a compound of formula (II)”.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following rejection is newly added, as necessitated by Applicant’s amendment filed 06 July 2022:
Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compositions wherein the content of the compound of formula (I) is 5 mg/ml (5,000 mg/L) or greater, does not reasonably provide enablement for compositions wherein content of the compound of formula (I) is 0.2-1 mg/ml (200-1,000 mg/L).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
Independent claims 1 and 5, as amended, recite the limitations wherein the content of a compound of formula (I) (e.g., allyl isothiocyanate) is 200 mg/L or greater, and wherein a sporulation rate of coccidian oocysts when contacted with the aqueous solution is 0%.  However, Applicant’s disclosure as filed teaches that, for aqueous solutions of an active ingredient consisting of a compound of formula (I) (allyl isothiocyanate), a sporulation rate of 0% is only observed at concentrations of 5 mg/ml (5,000 mg/L) and 10 mg/ml (10,000 mg/L) (e.g., see specification as filed, Tables 1 and 3, pages 34 and 38, respectively).  At concentrations of 0.5-1 mg/ml (500-1,000 mg/L, within Applicant’s claimed range), sporulation rates are 11.8-20.2% (e.g., see specification as filed, Table 2, page 36).  Similarly, for aqueous solutions of active ingredients consisting of a compound of formula (I) (e.g., allyl isothiocyanate) and a compound of formula (II) (e.g., didecyl dimethylammonium chloride), sporulation rates of 0% are only observed when the concentration of a compound of formula (I) (allyl isothiocyanate) is 2 mg/ml (2,000 mg/L) (specification as filed, Table 5, page 44).  At concentrations of 0.5-1 mg/ml (500-1,000 mg/L, within Applicant’s claimed range), sporulation rates are 4.0-45.0% (e.g., see specification as filed, Tables 2 and 5, pages 36 and 44).  Therefore, the specification does not reasonably provide enablement for the full scope of compositions as currently claimed, in particular for compositions wherein content of a compound of formula (I) is 0.2-1 mg/ml (200-1,000 mg/L).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following rejection is newly added, as necessitated by Applicant’s amendment filed 06 July 2022:
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (“Lin”, J. Food Protect., 63(6), pp. 727-734, 2000).
Lin discloses allyl isothiocyanate (compound of formula (I)) is effective in inhibiting bacteria at all growth stages (e.g., abstract).  Lin discloses aqueous solutions of allyl isothiocyanate at 500, 1,000, and 2,500 µg/ml (mg/L) (e.g., see page 728).  Regarding the limitations wherein the formulation is for “anticoccidial disinfection” (claim 1), “suitable for disinfecting a poultry house or a livestock barn” (claim 4), and has “a sporulation rate of coccidian oocysts when contacted with the aqueous solution is 0%” (claim 1), it is noted that, since the composition of Lin consists of the same ingredients (allyl isothiocyanate active ingredient, in aqueous solution) in amounts which read on those instantly claimed, including amount which has not been shown to be not enabled (see paragraph 8, above), the composition would inherently possess the same sporulation rates, and would thus be capable of the intended uses recited (anticoccidial disinfection, suitable for disinfecting a poultry house or a livestock barn), absent objective evidence otherwise.  Therefore, the invention of Lin anticipates the claimed invention.






Conclusion
No claims are allowed at this time.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/Examiner, Art Unit 1611